
	
		I
		112th CONGRESS
		2d Session
		H. R. 4597
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Mixtures of
		  tetraacetylethylenediamine with extenders and additives.
	
	
		1.Mixtures of
			 tetraacetylethylenediamine with extenders and additives
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures of tetraacetylethylenediamine with extenders and
						additives (CAS No.10543–57–4) (provided for in subheading 3824.90.92)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
